21 Ill. App.2d 575 (1959)
159 N.E.2d 6
Kenneth Bieschke and Katherine Bieschke, Plaintiffs-Appellants,
v.
Louis G. Schwitzenberg and Bertha Schwitzenberg, et al., Defendants-Appellees.
Gen. No. 47,543.
Illinois Appellate Court  First District, Third Division.
April 22, 1959.
Released for publication June 22, 1959.
*576 Frank Licastro, Sr., for plaintiffs-appellants.
Wexler & Wexler, and Cohon & Goldstein (Samuel S. Cohon, of counsel) for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Appeal dismissed.
Not to be published in full.